DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7 and 9-14 are objected to because of the following informalities: 
Regarding claim 2-3, 9-14, the claim limitation “the form” should be changed to –a form--.
Regarding claims 4-5 and 9-10, the claim limitation “the length of change rate” should be changed to --a length of change rate--. 
Regarding claim 4, the claim limitation “L10 is the length after drying” should be changed to --L10 is the length of the non-tobacco plant composition after drying--. 
Regarding claim 5, the claim limitation “L15 is the length after drying” should be changed to --L15 is the length of the non-tobacco plant composition after drying--. 
Regarding claims 6-7 and 11-12, the claim limitation “the volume of change rate” should be changed to --a volume of change rate--. 
Regarding claim 6, the claim limitation “V10 is the volume after drying” should be changed to --V10 is the volume of the non-tobacco plant composition after drying--. 
Regarding claim 7, the claim limitation “V15 is the volume after drying” should be changed to --V15 is the volume of the non-tobacco plant composition after drying--. 
Regarding claim 9, the claim limitation “L’10 is the length after drying” should be changed to –L’10 is the length of the electronic cigarette filler after drying--.
Regarding claim 10, the claim limitation “L’15 is the length after drying” should be changed to –L’15 is the length of the electronic cigarette filler after drying--. 
Regarding claim 11, the claim limitation “V’10 is the volume after drying” should be changed to –V’10 is the volume of the electronic cigarette filler after drying--. 
Regarding claim 12, the claim limitation “V’15 is the volume after drying” should be changed to –V’15 is the volume of the electronic cigarette filler after drying--. 
Regarding claim 13, the claim limitation “W’10 is the width after drying” should be changed to –W’10 is the width of the electronic cigarette filler after drying--.
Regarding claim 14, the claim limitation “W’15 is the width after drying” should be changed to –W’15 is the width of the electronic cigarette filler after drying--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 and 9-14, the claim limitation “at least 1.1” and “at least 0.1” are indefinite because it does not have any units. For examination purposes, the limitation will be interpreted as “at least 1.1 mm” and “at least 0.1 mm.” 
Regarding claim 9, the claim limitations “L0’” and “L’10” are indefinite because it is unclear what these variables are. The Examiner notes that claim 9 defines “L’0” and “L’10” respectively. For examination purposes, the limitations will be interpreted as “L’0” and “L’10” respectively. 
Regarding claim 10, the claim limitations “L0’” and “L’15” are indefinite because it is unclear what these variables are. The Examiner notes that claim 10 defines “L’0” and “L’15” respectively. For examination purposes, the limitations will be interpreted as “L’0” and “L’10” respectively. 
Regarding claim 11-12, the claim limitation “V0’” is indefinite because it is unclear what this variable is. The Examiner notes that claim 11-12 defines “V’0.” For examination purposes, the limitation will be interpreted as “V’0.”  
Regarding claims 13-14, the claim limitation “W0’” is indefinite because it is unclear what this variable is. The Examiner notes that claim 13 defines “W’0.” For examination purposes, the limitation will be interpreted as “W’0.”  
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Interpretation
The claim limitations “length change rate,” “volume change rate” and “width change rate” are interpreted as an inherent property of the non-tobacco plant composition formed in rods or strips since the change rate measured in a test performed on the strips of non-tobacco plant composition. The instant specification describes that the non-tobacco plant composition is formed into a filler in the form of strips with a certain moisture content (para. 80) and then dried using a moisture content measuring apparatus (para. 83) (see also production example 1 and evaluation 1 in para. 160 describing that the non-tobacco plant composition is formed into strips having a specified length, width, and thickness, and then drying using the halogen lamp irradiation apparatus).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iodice et al. (US 2021/0244069).
Regarding claim 1, Iodice discloses a reconstituted vegetable films (abstract) for loads for smoking products such as cigarette (para. 127; “filler”) capable of being used in an electronic cigarette comprising vegetable material (para. 68, 86; “non-tobacco plant”), humectant agents and water (para. 72, 96; “aerosol former”), and microcrystalline cellulose (MCC) (para. 92). 
Regarding the claim limitation “an electronic cigarette filler,” this limitation is interpreted as an intended use of the filler since the preamble does not recite any limiting structure. Therefore, this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the filler of Iodice is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.

Regarding claim 2, Iodice discloses the vegetable films are in the form of strips (para. 31).

Regarding claims 4-7, regarding the claim limitation “the length change rate La (%) of the non-tobacco plant composition…is at least 92.8%,”  “the length change rate Lb (%) of the non-tobacco plant composition…is at least 91.9%,”  “the volume change rate Va (%) of the non-tobacco plant composition…is at least 86.9%,” and  “the volume change rate Vb (%) of the non-tobacco plant composition…is at least 85.7%,” since Iodice discloses an identical non-tobacco plant composition as claimed (non-tobacco plant, aerosol former, and MCC) in an identical shape as claimed (form of strips), Iodice’s vegetable strips are expected to meet these limitations. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iodice et al. as applied to claim 1 above, and further in view of Renaud et al. (US 2012/0006343).
Regarding claim 3, Iodice discloses the filler as discussed above with respect to claim 1, wherein the strips have a thickness between 0.04-2.5 mm (para. 114). Iodice further discloses incorporating the filler as a load in the cigarettes, cigars, or cigarillos (para. 55). 
Regarding the claim limitation “a thickness of at least 0.1 and at most 0.5 mm” Iodice discloses an overlapping thickness of 0.1-0.5 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
However, Iodice is silent as to the strips having a length of 10-20 mm and a width of 1.1-2.0 mm.
Renaud teaches strands of homogenized material for a smoking article (abstract) heating using electric heat sources (para. 85; see heating filament 16; Fig. 1; “electronic cigarette”) comprising non-tobacco fibers (para. 20, 74) and aerosol-formers (para. 20, 57) in the form of strands or strips (para. 19, 52; see Figs. 2-3) having a length between about 5-15 mm (para. 46), a width between about 0.5-1.5 mm (para. 52), and a thickness preferably between about 0.35-0.5 mm (para. 52), the strands are formed into an aerosol-forming substrate (para. 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length, width, and thickness of Iodice’s filler to be about 5-15 mm, about 0.5-1.5 mm, and 0.35-0.5 mm respectively as in Renaud in order to obtain the predictable result of forming a strand with a mass-to-surface-area-ratio of at least about 0.09 mg/mm2 (para. 18). Moreover, said skilled artisan would have been motivated to incorporate Iodice’s filler into an aerosol-forming substrate as in Renaud since Iodice suggests that the filler can be used as a load in a cigarette (para. 55). Such a modification is beneficial because it prevents localization of heat transferred to aerosol-generating substrates from heat sources of heated smoking articles during use thereby advantageously preventing the aerosol-generating substrates from reaching temperatures required for combustion or pyrolytic degradation (Renaud; para. 27). 

Regarding claim 8, modified Iodice further discloses the aerosol-forming substrate in the form of a plug (Renaud; 14, para. 97) included in a left end of a cylindrical quartz tube (Renaud; 10; “cartridge”), and a mouthpiece in the right end of the tube (Renaud; see Fig. 1 below) to be used with a hot air-generator with a heating filament (Renaud; 16; para. 97). 

    PNG
    media_image1.png
    455
    769
    media_image1.png
    Greyscale


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Renaud et al. (US 2012/0006343).
Regarding claims 9-14, Renaud discloses strands of homogenized material (“filler”) for a smoking article (abstract) using electric heat sources (para. 85; see heating filament 16; Fig. 1; “electronic cigarette”) comprising non-tobacco fibers (para. 20, 74) and aerosol-formers (para. 20, 57) in the form of strands or strips (para. 19, 52; see Figs. 2-3; “rods or rectangular strips”) having a length between about 5-15 mm (para. 46), a width between about 0.5-1.5 mm (para. 52), and a thickness preferably between about 0.35-0.5 mm (para. 52).
Regarding the claim limitation “a length of at least 10 mm and at most 20 mm” and “a width of at least 1.1 and at most 2.0 mm,” Renaud discloses an overlapping length of about 10-15 mm and an overlapping width of 1.1-1.5 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding the claim limitations “wherein the length of change rate L’a (%)…is at least 95.2%,” “wherein the length of change rate L’b (%)…is at least 94.2%,” “wherein the volume of change rate V’a (%)…is at least 88.1%,” “wherein the volume of change rate V’b (%)…is at least 83.1%,” “wherein the width of change rate W’a (%)…is at least 93.9%,” and “wherein the width of change rate W’b (%)…is at least 89.6%,” since Renaud discloses an identical non-tobacco plant composition as claimed (non-tobacco plant and aerosol former) in an identical shape as claimed (form of strips or rods having an overlapping length of 10-15mm, overlapping width of 1.1-1.5 mm, and a thickness of 0.35-0.5mm), Renaud’s homogenized strips are expected to meet these limitations. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Regarding claim 15, Renaud discloses a hot air-generator (para. 97; Fig. 1; “electronic cigarette main body”) comprising a cylindrical quartz tube (10; “electronic cigarette cartridge”) including the strands of homogenized tobacco forming a plug (14; para. 97; “filler of claim 9”) disposed at a left end (see Fig. 1) and a mouthpiece at the right end (see Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747